Third District Court of Appeal
                                State of Florida

                         Opinion filed December 16, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               No. 3D20-709
             Lower Tribunal Nos. 13190018137FC and 2001430000
                             ________________


                            Gerald Pierre Bastien,
                                     Appellant,

                                         vs.

       Department of Revenue, Child Support Program, et al.,
                                    Appellees.



      An Appeal from the State of Florida Department of Revenue, Child Support
Program.

      Gerald Pierre Bastien, in proper person.

      Ashley Moody, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellee Department of Revenue.


Before FERNANDEZ, LINDSEY, and HENDON, JJ.

      PER CURIAM.

      Affirmed.